internal_revenue_service p o box room cincinnati oh number release date date date legend x ‘he foundation z a dollar_figure amount i b dollar_figure amount ity state department of the treasury exempt_organizations rulings and agreements employer_identification_number contact person - id number contact telephone number uuil dear we have considered your request for advance approval of your grant-making program under sec_4945 of the intemal revenue code dated date our records indicate that the foundation x was recognized as exempt from federal_income_tax under sec_501 of the code and that it is classified as a private_operating_foundation as defined in sec_509 your letter indicates that the foundation will operate a grant-making program to promote and develop innovative and effective programs for children and youth its mission will initially be achieved through a research program designed to identify and develop best practices and effect strong linkages between research policy and practice ‘the foundation will provide fellowships to individuals furthering research in the areas of children and youth serving systems in which the foundation has a particular interest in certain cases the foundation will advance its research work by researchers employed by other institutions tn such a case the foundation will make a grant or grants to the employer institution in the amount of the fellowship award to be used to further the work ofa particular researcher the fellowships will typically bave a dual purpose of furthering academic research to improve social practice and policy and to enhance the training and knowledge of the researcher the fellows may be academic researchers practitioners in the field or policy makers with the capacity to undertake the particular research project and bring it to completion the amount of the awards are expected to page range from ato b annually the number of fellowship awards that will be made annually is dependent on the budget for each year and is unlikely to exceed three in any year in addition to regular meetings with the executive director or program office each fellow will be required to submit regular interim reports to the executive director and an annual financial and narrative report to the board_of directors continued funding is contingent on board approval of these reports fellows are supported by foundation staff as well as an advisory committee frequent meetings between staff and fellows ensure that the work is consistent with funding objectives should the conduct of the work under the terms of the award prove to be unsatisfactory based on the interim reports corrective action would be suggested should this persist funding would be discontinued in addition if there is a misuse of funds the foundation will request repayment of the amount of funds misused if the amount of funds misused is sufficiently large the foundation will consider taking legal action to retrieve them the grant program will be publicized through direct mail to a large number of direct service nonprofit_organizations in the field and departments within public institutions and institutions of higher education future announcements will be placed in professional journals and on the organization’s website each award includes salary current salary and benefits and a stipend to cover project-related travel and other expenses related to successfully accomplishing fellowship goals the selection conumittee consists of the foundation staff further review will be conducted by outside experts final approval will be made by the board_of directors no individual who is affiliated with or who has worked with an individual being considered for a grant will serve on the selection committee considering a grant to such individual no member of the board_of directors who is affiliated with an individual recommended by the selection committee for a grant will vote on or participate in the administration of any grant to such individual at the request of any member of the board such affiliated director shall leave any meeting for the period of time the board is discussing the grant an individual shall be deemed affiliated with a committee member or a board member if such individual is a spouse parent sibling child or grandchild or member of the immediate household of such committee member or board member or has a material economic relationship with the committee member or board member in addition to candidates’ professional and personal characteristics the foundation selects fellows based on the quality of proposed ideas the fit of proposed projects with the foundation’s goals and the likelihood that the proposed work can be carried out effectively specific criteria to be used in judging proposals include significance effectiveness feasibility innovation ‘multi-disciplinary impact breadth fit candidates must have some connection to y the rest of the tri-state area or z candidates must apply in partnership with a sponsoring_organization that can act as host page organization for the fellow and funded project the proposal must identify the sponsoring_organization the contact person at the organization and the role the organization will play in the project the sponsoring_organization can be the candidate’s current employer or another organization central to the proposed work the foundation agrees that it will maintain indefinitely records that include the information used to evaluate the qualifications of potential grantees including any recommendations the identification of the grantees including the determination as to whether a potential grantee has any relationship to the private_foundation or is a disqualified_person although a disqualified_individual would not be eligible the amount and purpose of each grant and all requirements imposed on the grantee with respect thereto all grantee reports and other follow-up data obtained in administering the foundation’s grant program sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if its demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 a gi the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product ot improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that ' i its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii ‘the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance page based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiserimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 c b of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code ‘this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request we have not considered whether grants made under your procedures are excludable from the gross_income of recipients under sec_117 of the code any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate recotds and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110g of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above robert choi director exempt_organizations rulings and agreements enclosure notice sincerely yours
